           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARK ANS AS
                    WESTERN DIV ISIO N

JOH NAT HAN PINNEY
#173141                                                        PLAINTIFF

v.                        No. 4:19-cv-138-DPM

CHRIS WAR ING , Lieutenant,
Fairfield Bay Police Department;
CHA D BROWN, State's Attorney;
FOSTER, Van Buren Coun ty Judiciary;
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay; LUCAS
EMBERTON, Sheriff, Van Buren County;
and CATHY HERSMAN, Fairfield
Bay Com mun ity Club                                       DEF END ANT S


                                     ORDER

      1. Moti on to correct, NQ 53, deni ed as moo t. The Cler k alrea dy
                                                                      5:19-
filed a copy of NQ 47 in Pinn ey's othe r case. NQ 7 in E.D. Ark. No.
 cv-229-KGB-BD.
       2. Moti on, NQ 56, deni ed. Noth ing in Pinn ey' s new pape rs, NQ 54-
 56, indic ates that his state crim inal appe al has been resol ved.
                                                                     This case

 mus t there fore rema in staye d.
       3. The Cour t unde rstan ds that Pinn ey belie ves a stay
                                                                 is
                                                                        ed
 inap prop riate . But this Cour t has ruled on the issue; and the Unit
States Court of Appea ls for the Eighth Circuit denied Pinney
permis sion to file an interlo cutory appeal. NQ 16, 23 & 41. If Pinney
continu es to file motion s on this settled point, then the Court will
consid er restricting his filing privileges.
      So Ordere d.




                                          D.P. Marshall ;
                                          United States District Judge




                                      -2-
